UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1004


FLOWERS MINISTRIES, INC., a non-profit organization chartered in South
Carolina; J.L. FLOWERS, President; TONYA HOLMES; LISA ALLEN;
FERNANDO CAMACHO; ELIZABETH MOSLEY; VALERIE COLLINS;
LONZELL MCKNIGHT,

                     Plaintiffs - Appellants,

              v.

MAYOR GLORIA HINES; ALDERMAN COLEMAN CANNON, SR.; JOHN H.
SEGARS; CAROLYN BRUCE; BRYANT GARDNER; JOHN M. MILLING;
ELAINE REED; CITY MANAGER HOWARD GARLAND, all in their official
capacities,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:17-cv-00868-RBH)


Submitted: August 26, 2020                                   Decided: September 21, 2020


Before FLOYD, THACKER, and RICHARDSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Orin G. Briggs, Lexington, South Carolina, for Appellants. Lisa A. Thomas, THOMPSON
& HENRY, P.A., Conway, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Flowers Ministries, Inc., a nonprofit organization operating as a church; J.L.

Flowers, the church’s “President/CEO”; and several members of the church (collectively,

“Plaintiffs”) appeal the district court’s order granting summary judgment in favor of

Defendants in Plaintiffs’ 42 U.S.C. § 1983 action. We have reviewed the parties’ briefs

and the joint appendix and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Flowers Ministries Inc. v. Hines, No. 4:17-cv-00868-RBH

(D.S.C. July 20, 2018). To the extent Plaintiffs seek to challenge the district court’s orders

denying their motion for a preliminary injunction and denying reconsideration of that order,

we dismiss this portion of the appeal as moot. See Already, LLC v. Nike, Inc., 568 U.S. 85,

91 (2013). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              3